UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 FOUAD MAHMOUD
 AL RABIAH, et al.,

         Petitioners,
                                                              Civil Action No. 02-828 (CKK)
         v.

 UNITED STATES, et al.,

         Respondents.


                                              ORDER
                                        (September 17, 2009)

       For the reasons set forth in the Court’s Classified Memorandum Opinion issued to the

parties on this date, it is, this 17th day of September, 2009, hereby

       ORDERED that Petitioner Fouad Mahmoud Al Rabiah’s petition for habeas corpus is

GRANTED; it is further

       ORDERED that the Government is directed to take all necessary and appropriate

diplomatic steps to facilitate the release of Petitioner Al Rabiah forthwith; it is further

       ORDERED that the Government is directed to comply with any reporting requirements

mandated by the Supplemental Appropriations Act, Pub. L. No. 111-32, 123 Stat. 1859 (2009), if

applicable, to facilitate the release of Petitioner Al Rabiah forthwith; and it is further

       ORDERED that the relevant agencies shall complete a classification review of the

Court’s Classified Memorandum Opinion and shall provide the Court with an Unclassified

version no later than 10:00 A.M. on September 25, 2009.

       This is a Final, Appealable Order.

                                                                       /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge